Exhibit 10.16

of Form 10-K

PROMISSORY NOTE



Principal

Loan Date

Maturity

Loan No.

Call

Collateral

Account

Officer

Initials

$1,000,000

10-12-2000

08-31-2001

430-18/26

 

010

 

M M73

 

References in the shaded area are for Lender's use only and do not limit the
applicability of this document to any particular loan or item

Borrower:

Synthetech, Inc.

Lender:

U.S. Bank National Association      

1290 Industrial Way Albany, OR 97321

Greater Willamette Business Banking Center

       

PL-7 Commercial Loan Service West

       

555 S. W. Oak Street

       

Portland, OR 97204

         

Principal Amount: $1,000,000.00

Initial Rate: 9.500%

Date of Note: October 12, 2000

 

PROMISE TO PAY. Synthetech, Inc. ("Borrower") promises to pay to U. S. BANK
NATIONAL ASSOCIATION ("Lender"), or order, In lawful money of the united States
of America, the principal amount of One Million & 00/100 Dollars ($1,000,000.00)
or so much as may be outstanding, together with Interest on the unpaid
outstanding principal balance of each advance. Interest shall be calculated from
the date of each advance until repayment of each advance

.



PAYMENT. Borrower will pay this loan on demand, or if no demand is made, in one
payment of all outstanding principal plus all accrued unpaid interest on August
31, 2001. In addition, Borrower will pay regular monthly payments of accrued
unpaid interest beginning November 30, 2000, and all subsequent interest
payments are due on the last day of each month after that.

The annual interest rate for this Note is computed on a 365/360 basis; that is,
by applying the ratio of the annual interest rate over a year of 360 days,
multiplied by the outstanding principal balance, multiplied by the actual number
of days the principal balance is outstanding. Borrower will pay Lender at
lender's address shown above or at such other place as Lender may designate in
writing.



VARIABLE INTEREST RATE.

The interest rate on this Note is subject to change from time to time based on
changes in an index which is the Lender's Prime Rate. This is the rate of
interest which Lender from time to time establishes as its Prime Rate and is
not, for example, the lowest rate of interest which Lender collects from any
borrower or class of borrowers (the "Index"). The interest rate shall be
adjusted without notice effective on the day Lender's prime rate changes. Lender
will tell Borrower the current Index rate upon Borrower's request. Borrower
understands that Lender may make loans based on other rates as well. The
interest rate change will not occur more often than each Day. The Index
currently is 9.500% per annum. The Interest rate to be applied to the unpaid
principal balance of this Note will be at a rate equal to the Index, resulting
in an Initial rate of 9.500% per annum.



PREPAYMENT.

Borrower agrees that all loan fees and other prepaid finance charges are earned
fully as of the date of the loan and will not be subject to refund upon early
payment (whether voluntary or as a result of default), except as otherwise
required by law.



 

Except for the foregoing, Borrower may pay without penalty all or a portion of
the amount owed earlier than it is due. Early payments will not, unless agreed
to by Lender in writing, relieve Borrower of Borrower's obligation to continue
to make payments of accrued unpaid interest. Rather, they will reduce the
principal balance due.

 

DEFAULT.

Borrower will be in default if any of the following happens: (a) Borrower fails
to make any payment when due. (b) Borrower breaks any promise Borrower has made
to Lender, or Borrower fails to comply with or to perform when due any other
term, obligation, covenant, or condition contained in this Note or any agreement
related to this Note, or in any other agreement or loan Borrower has with
Lender. (c) Borrower defaults under any loan, extension of credit, security
agreement, purchase or sales agreement, or any other agreement, in favor of any
other creditor or person that may materially affect any of Borrower's property
or Borrower's ability to repay this Note or perform Borrower's obligations under
this Note or any of the Related Documents. (d) Any representation or statement
made or furnished to Lender by Borrower or on Borrower's behalf is false or
misleading in any material respect either now or at the time made or furnished.
(e) Borrower becomes insolvent, a receiver is appointed for any part of
Borrower's property, Borrower makes an assignment for the benefit of creditors,
or any proceeding is commenced either by Borrower or against Borrower under any
bankruptcy or insolvency laws. (f) Borrower is in default under any other note,
security agreement, lease agreement or lease schedule, loan agreement or other
agreement, whether now existing or hereafter made, between Borrower and U.S.
Bancorp or any direct or indirect subsidiary of U.S. Bancorp (g) Any creditor
tries to take any of Borrower's property on or in which Lender has a lien or
security interest. This includes a garnishment of any of Borrower's accounts
with Lender. (h) Any guarantor dies or any of the other events described in this
default section occurs with respect to any guarantor of this Note. (i) A
material adverse change occurs in Borrower's financial condition, or Lender
believes the prospect of payment or performance of the Indebtedness is impaired.
(j) Lender in good faith deems itself insecure.



LENDER'S RIGHTS.

Upon default, Lender may declare the entire unpaid principal balance on this
Note and all accrued unpaid interest immediately due, without notice, and then
Borrower will pay that amount. Upon default, including failure to pay upon final
maturity, Lender, at its option, may also, if permitted under applicable law,
increase the variable interest rate on this Note to 5.000 percentage points over
the Index. The interest rate will not exceed the maximum rate permitted by
applicable law. Lender may hire or pay someone else to help collect this Note if
Borrower does not pay. Borrower also will pay Lender that amount. This includes,
subject to any limits under applicable law, Lender's attorneys' fees and
Lender's legal expenses whether or not there is a lawsuit, including attorneys'
fees and legal expenses for bankruptcy proceedings (including efforts to modify
or vacate any automatic stay or injunction), appeals, and any anticipated
post-judgment collection services. If not prohibited by applicable law, Borrower
also will pay any court costs, in addition to all other sums provided by law.
This Note has been delivered to Lender and accepted by Lender in the State of
Oregon. If there is a lawsuit, Borrower agrees upon Lender's request to submit
to the jurisdiction of the courts of Multnomah County, the State of Oregon.
Subject to the provisions on arbitration, this Note shall be governed by and
construed in accordance with the laws of the State of Oregon.



RIGHT OF SETOFF.

Borrower grants to Lender a contractual security interest in, and hereby
assigns, conveys, delivers, pledges, and transfers to Lender all Borrower's
right, title and interest in and to, Borrower's accounts with Lender (whether
checking, savings, or some other account), including without limitation all
accounts held jointly with someone else and all accounts Borrower may open in
the future, excluding however all IRA and Keogh accounts, and all trust accounts
for which the grant of a security interest would be prohibited by law. Borrower
authorizes Lender, to the extent permitted by applicable law, to charge or
setoff all sums owing on this Note against any and all such accounts.



LINE OF CREDIT.

This Note evidences a revolving line of credit. Advances under this Note may be
requested orally by Borrower or by an authorized person. Lender may, but need
not, require that all oral requests be confirmed in writing. All communications,
instructions, or directions by telephone or otherwise to Lender are to be
directed to Lender's office shown above. Borrower agrees to be liable for all
sums either: (a) advanced in accordance with the instructions of an authorized
person or (b) credited to any of Borrower's accounts with Lender, regardless of
the fact that persons other than those authorized to borrow have authority to
draw against the accounts. The unpaid principal balance owing on this Note at
any time may be evidenced by endorsements on this Note or by Lender's internal
records, including daily computer print-outs. Lender will have no obligation to
advance funds under this Note if: (a) Borrower or any guarantor is in default
under the terms of this Note or any agreement that Borrower or any guarantor has
with Lender, including any agreement made in connection with the signing of this
Note; (b) Borrower or any guarantor ceases doing business or is insolvent; (c)
any guarantor seeks, claims or otherwise attempts to limit, modify or revoke
such guarantor's guarantee of this Note or any other loan with Lender; (d)
Borrower has applied funds provided pursuant to this Note for purposes other
than those authorized by Lender; or (e) Lender in good faith deems itself
insecure under this Note or any other agreement between Lender and Borrower.



ARBITRATION. Lender and Borrower agree that all disputes, claims and
controversies between them, whether individual, joint, or class in nature,
arising from this Note or otherwise, including without limitation contract and
tort disputes, shall be arbitrated pursuant to the Rules of the American
Arbitration Association, upon request of either party.

No act to take or dispose of any collateral securing this Note shall constitute
a waiver of this arbitration agreement or be prohibited by this arbitration
agreement. This includes, without limitation, obtaining injunctive relief or a
temporary restraining order; foreclosing by notice and sale under any deed of
trust or mortgage; obtaining a writ of attachment or imposition of a receiver;
or exercising any rights relating to personal property, including taking or
disposing of such property with or without judicial process pursuant to Article
9 of the Uniform Commercial Code. Any disputes, claims, or controversies
concerning the lawfulness or reasonableness of any act, or exercise of any
right, concerning any collateral securing this Note, including any claim to
rescind, reform, or otherwise modify any agreement relating to the collateral
securing this Note, shall also be arbitrated, provided however that no
arbitrator shall have the right or the power to enjoin or restrain any act of
any party. Judgment upon any award rendered by any arbitrator may be entered in
any court having jurisdiction. Nothing in this Note shall preclude any party
from seeking equitable relief from a court of competent jurisdiction. The
statute of limitations, estoppel, waiver, laches, and similar doctrines which
would otherwise be applicable in an action brought by a party shall be
applicable in any arbitration proceeding, and the commencement of an arbitration
proceeding shall be deemed the commencement of an action for these purposes. The
Federal Arbitration Act shall apply to the construction, interpretation, and
enforcement of this arbitration provision.



 

LATE CHARGE.

If a payment is 19 days or more past due, Borrower will be charged a late charge
of 5% of the delinquent payment.



RENEWAL AND EXTENSION.

This Note is given in renewal and extension and not in novation of the following
described indebtedness: That certain Promissory Note dated August 26, 1998 in
the amount of $1,000,000.00 executed by Borrower payable to Lender.



10-12-2000

PROM1SSORY NOTE Page 2



(Continued)

LATE CHARGE.

If a payment is 19 days or more past due, Borrower will be charged a late charge
of 5% of the delinquent payment.



RENEWAL AND EXTENSION.

This Note is given in renewal and extension and not in novation of the following
described indebtedness: That certain Promissory Note dated August 26, 1998 in
the amount of $1,000,000.00 executed by Borrower payable to Lender.



 

GENERAL PROVISION.

This Note is payable on demand. The inclusion of specific default provisions or
rights of lender shall not preclude Lender's right to declare payment of this
Note on its demand. Lender may delay or forgo enforcing any of its rights or
remedies under this Note without losing them. Borrower and any other person who
signs, guarantees or endorses this Note, to the extent allowed by law, waive
presentment, demand for payment, protest and notice of dishonor. Upon any change
in the terms of this Note, and unless otherwise expressly stated in writing, no
party who signs this Note, whether as maker, guarantor, accommodation maker or
endorser, shall be released from liability. All such parties agree that Lender
may renew or extend (repeatedly and for any length of time) this loan, or
release any party or guarantor or collateral; or impair, fail to realize upon or
perfect Lender's security interest in the collateral; and take any other action
deemed necessary by Lender without the consent of or notice to anyone. All such
parties also agree that Lender may modify this loan without the consent of or
notice to anyone other than the party with whom the modification is made.



UNDER OREGON LAW MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY US (LENDER)
AFTER OCTOBER 3, 1989 CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT
FOR PERSONAL FAMIL Y OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER'S
RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY US TO BE
ENFORCEABLE.

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE AND ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THE NOTE.

BORROWER:

Synthetech, Inc.

X /s/ M. Sreenivasan, President & CEO

X /s/ Charles B. Williams, Vice President & CFO

Authorized Signer, Title as of 10/12/00

Authorized Signer, Title as of 10/12/00

LENDER:

U. S. BANK NATIONAL ASSOCIATION

BY:/s/ Mike McNulty, V.P.

Authorized Officer